Citation Nr: 0418212	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from August 1943 to April 
1946.

In a May 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a disability 
characterized as asbestos-related lung disease.  The veteran 
indicated disagreement with that decision, and perfected his 
appeal with the timely submission of his substantive appeal 
(VA Form 9) in November 2003.

In July 2004, the Board advanced the veteran's claim on the 
Board's docket, pursuant to the motion made by the veteran's 
representative and in accordance with 38 C.F.R. § 20.900(c).

As discussed below, the Board has determined that a remand of 
this claim is appropriate.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required of 
him.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this case is necessary.

Reasons for remand

Additional development

The extent of the veteran's exposure to asbestos in service, 
compared with post service exposure, is unclear.  Review of 
the record indicates that, while in service from 1943 to 
1946, the veteran worked as a boiler tender and, according to 
a private physician in August 2001, had significant exposure 
to asbestos around pipes and boilers in service.  However, 
the record also shows that he was also apparently exposed to 
multiple dust, including asbestos, subsequent to service 
(from 1947 to 1969 as a metal finisher for a tractor trailer 
company, and from 1969 to 1985 as a boiler operator/custodian 
for a public school system).  

In addition, setting aside the matter of when asbestos 
exposure was incurred, the medical evidence which is 
currently of record presents conflicting findings with regard 
to the presence of lung disease that is the product of 
asbestos exposure.  The report of an August 2001 private 
examination notes that there was radiological evidence of 
interstitial fibrosis consistent with the diagnosis of 
asbestosis.  In a statement dated in November 2002, a private 
physician proffered the following impression:  "On the basis 
of the medical history review, which is inclusive of a 
significant exposure to asbestos dust, the physical 
examination and the chest radiograph, the diagnosis of 
bilateral asbestosis is established within a reasonable 
degree of medical certainty.  This diagnosis is causally 
related to his asbestos exposure in the military and his 
workplace exposure to asbestos...."  

The report of a January 2003 VA examination indicates a 
diagnosis of asbestos exposure; this report was prepared 
apparently prior to the veteran undergoing any clinical or 
diagnostic tests, such as radiologic or pulmonary function 
studies.  
Subsequently, the report of a January 2003 radiologic study 
of the veteran's chest notes the presence of chronic 
obstructive pulmonary disease and a right lower lobe 
calcified granuloma, but does not indicate the presence of 
interstitial fibrosis; the report does include the notation 
of "[n]o findings of asbestos on [chest x-ray]."  

Two significant matters must accordingly be resolved prior to 
further consideration of the veteran's claim by the Board.  
First, it must be determined whether the veteran has, or does 
not have, a pulmonary disease that is the product of asbestos 
exposure.  Second, it must be determined, if such disease is 
found to be present, whether that disease was or was not the 
product of in-service exposure to asbestos, rather than the 
product of asbestos exposure subsequent to service.  

The Board believes that another VA pulmonary examination is 
called for under these circumstances.  In particular, if 
asbestos-related lung disease is in fact currently shown, the 
Board would find it helpful for the examiner to ascertain, if 
possible, whether that disease can be attributable to in-
service asbestos exposure, post-service asbestos exposure, or 
whether no such attribution can reasonably be made.  

The Veterans Claims Assistance Act of 2000

The Board finds that a remand is also in order to ensure full 
and complete compliance with the enhanced duty to notify and 
duty to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

In this case, the record shows that the RO provided the 
veteran with general notice of the statutory and regulatory 
provisions relevant to his claim; in addition, the  statement 
of the case (SOC) furnished him in October 2003 set forth the 
specific provisions of the VCAA.  The RO also advised him, by 
letter dated in July 2002, of VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. § 5103 (West 2002).  See also Charles v. 
Principi, 16 Vet. App. 370 (2002), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, in the instant 
case, the veteran has not been advised that the matter of 
service connection may be dependent upon whether asbestos-
related lung disease, if currently shown, can be attributed 
to in-service exposure to asbestos, as distinguished from his 
post-service asbestos exposure.  The veteran should be 
further advised that he may submit evidence as to this 
question, including medical opinion evidence concerning 
whether it is feasible to so distinguish.  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
applicable legal precedent, to include 
notifying the veteran as to the 
submission of evidence attributing 
current pulmonary impairment to in-
service asbestos exposure versus post-
service asbestos exposure.

2.  The veteran's claims folder should 
then be forwarded to an appropriate VA 
medical facility for review by an 
appropriate specialist.  The reviewer is 
asked to list any current pulmonary 
diagnoses, and to provide an opinion as 
to whether any current diagnosis is 
attributable to exposure to asbestos.  If 
such disease exists, the examiner should 
opine, to the extent practicable, whether 
it is as least as likely as not that such 
disease was caused by the in-service, as 
opposed to the post-service, history of 
asbestos exposure presented by the 
veteran.  If asbestos-related lung 
disease is currently shown, and the 
reviewer is unable to specifically 
attribute such to in-service asbestos 
exposure versus post-service asbestos 
exposure, this should be indicated in the 
report.  If physical examination and /or 
diagnostic testing is deemed to be 
necessary in order for the reviewing 
physician to render and informed opinion, 
such should be accomplished.  A report 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claim.  If the decision remains 
in any manner unfavorable to him, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




